[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT               FILED
                   ________________________   U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                  September 22, 2005
                         No. 04-16222            THOMAS K. KAHN
                     Non-Argument Calendar           CLERK
                   ________________________

             D. C. Docket No. 93-04019-4-CR-WS-WCS


UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                            versus

CAROL L. MOON,

                                               Defendant-Appellant.

                   ________________________

                         No. 04-16223
                     Non-Argument Calendar
                   ________________________

             D. C. Docket No. 93-04019-CR-4-WS-WCS

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                            versus
DOUGLAS PAUL KANZ,

                                                                   Defendant-Appellant.

                                ________________________

                       Appeals from the United States District Court
                           for the Northern District of Florida
                             _________________________
                                  (September 22, 2005)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

       Carol Moon Hall and Douglas Paul Kanz, both proceeding pro se, appeal the

district court’s denial of their “verified petition[s] for relief in the nature of writ of

error coram nobis pursuant to 28 U.S.C. § 1651 and F.R.C.P. 60(b)(4).”1 In these

petitions, they asserted that their criminal convictions for drug violations were void

because the federal government lacked jurisdiction to convict them, as (a) the

federal government lacked police power within the individual states; (b) their

conduct did not constitute a violation of 21 U.S.C. § 841; (c) the alleged violations

did not occur within the federal government’s geographical boundaries; and (d)

federal laws banning controlled substances were outside Congress’s Commerce

Clause power.



       1
           The cases were consolidated on appeal.

                                                2
      The underlying facts of the convictions are as follows. Moon and her

brother agreed to obtain marijuana in Texas and transport it into Florida. They

enlisted Moon’s son, Kanz, who had a pilot’s license, to rent and fly the planes

used to pick up the drugs. The conspirators stored the drugs at Moon’s apartment

and sold the drugs in Florida, South Carolina, and Ohio. Moon and Kanz pleaded

guilty to conspiracy to possess with intent to distribute marijuana and cocaine, in

violation of 21 U.S.C. §§ 841 and 846. Moon was sentenced to three years

probation. Kanz was sentenced to twenty-four months imprisonment, but the

sentence was reduced to twelve months upon the government’s motion for a

reduction based on substantial assistance. After completion of their sentences,

Moon and Kanz filed the instant petitions for coram nobis relief.

      Assuming that the writ was available, the magistrate judge recommended

that coram nobis relief be denied because caselaw established the validity of

Congress’s Commerce Clause power to prohibit controlled substances. The district

court adopted the recommendation, over Moon’s and Kanz’s objections, and

denied relief. Moon and Kanz requested reconsideration, which the court denied.

      On appeal, Moon and Kanz argue that the district court erred by denying

relief because the court’s analysis of the arguments conflicts with Supreme Court

precedent and the reasoning of other circuits, and they reiterate that the federal



                                           3
government lacked authority to prohibit their conduct or to invade state

sovereignty to prosecute them.2

       We review a district court’s denial of coram nobis relief for abuse of

discretion, keeping in mind that “an error of law is an abuse of discretion per se.”3

United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002) (citing Alikhani v.

United States, 200 F.3d 732, 734 (11th Cir. 2000)). “In order to determine whether

[Moon and Kanz are] entitled to relief, therefore, [this court] must determine

whether the error . . . was of such a “fundamental character” as to have “rendered

the proceeding itself irregular and invalid.” Id. at 712.

       Here, the district court did not abuse its discretion. This court has rejected

the appellants’s argument that federal drug laws are an unconstitutional exercise of

Congress’s Commerce Clause power. United States v. Lopez, 459 F.2d 949, 953




       2
          They also appear to argue that the government lacks standing because it did not respond
to the pleadings before the district court. That argument is without merit, as the United States is the
respondent in this action. They further argue that the court erred by denying the requests for
findings of fact and conclusions of law. That argument also lacks merit because the alleged findings
of fact were the disputed issues, and, therefore, the court did not err by denying the requests.
Finally, Moon and Kanz are not entitled to relief under Fed.R.Civ.P. 60(b), as they cannot use the
rules of civil procedure to challenge their criminal convictions. See Fed.R.Civ.P. 1.
       3
           “A writ of error coram nobis is a remedy available to vacate a conviction when the
petitioner has served his sentence and is no longer in custody, as is required for post-conviction
relief under 28 U.S.C. § 2255.” Peter, 310 F.3d at 712. Because Moon and Kanz have completed
their sentences and are no longer in custody, the writ would be an available remedy.


                                                  4
(5th Cir. 1972).4 See also United States v. Jackson, 111 F.3d 101, 102 (11th Cir.

1997); United States v. Bernard, 47 F.3d 1101, 1103 (11th Cir. 1995). Because

there was no error of law, the district court did not abuse its discretion by denying

coram nobis relief. Accordingly, we AFFIRM the district court.




       4
          In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this court
held that all decisions handed down by the former Fifth Circuit before the close of business on
September 30, 1981, are binding precedent in the Eleventh Circuit.

                                                5